409 So. 2d 156 (1982)
GENUINE PARTS COMPANY and Sentry Indemnity Company, Appellants,
v.
Roger MORRIS and Division of Workers' Compensation, Appellees.
No. AB-479.
District Court of Appeal of Florida, First District.
January 28, 1982.
John F. McMath, Miami, for appellants.
Ronnie Klein Witlin, Miami, for appellees.
ROBERT P. SMITH, Jr., Chief Judge.
The deputy's order is regrettably vague in finding the date or dates of maximum *157 medical improvement, in fixing the onset of permanent disability benefits, and in explicating those findings in terms of the record evidence. Nevertheless there is a reasonable basis in the record for the deputy's apparent determination that claimant reached MMI on December 5, 1980, and that permanent disability benefits were payable from that date. Since the deficiencies in the order might have been alleviated by counsels' prompt application to the deputy, had counsel shared our uncertainty, and there is no other error in the order, we will not sacrifice the benefits due nor prolong these proceedings by reversal or remand, but rather we amend the order to find MMI on December 5, 1980, and to provide permanent disability benefits from that date. As amended the order is AFFIRMED.
LARRY G. SMITH and WIGGINTON, JJ., concur.